Citation Nr: 1426188	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1961 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to his active military service.
 
2.  The Veteran's tinnitus is causally related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
 
2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran asserts that his current bilateral hearing loss and tinnitus are the result of in-service acoustic trauma while performing his duties as a voice intercept processing specialist.  The Veteran reports that he was a Russian pilot communications intercept operator and a Morse code intercept operator that required him to wear headphones for up to 10 to 12 hours a shift.  He further reports that he experienced a very gradual hearing loss and he noticed during his last year of service that he had difficulty detecting high pitch sounds.  See June 2008 and November 2009 statements in support of the case.

His ex-wife has also submitted a statement that she observed the Veteran's noticeable difficulty with hearing since 1964 until they divorced in 1983, at which point the Veteran was considering hearing aids.  See September 2008 statement in support of the case. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.

The Board is cognizant that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, the Veteran's audiometric findings from his period of service have been converted from ASA units to ISO units for the purposes of this determination.

The evidence of record, includes the Veteran's service treatment records that show he underwent an audiogram in June 1961 shortly after his entrance into service in which the findings indicated "Class B hearing loss."  A subsequent October 1962 period examination contains audiometric findings, which the examine physician found indicated "Class A hearing loss."  In addition, at the time of the Veteran's May 1965 separation examination, the audiometric findings show a further shift in the Veteran's hearing acuity at 4000 Hertz.  Also, the 1965 audiometric findings, after conversion from ASA to ISO, demonstrate an indication of hearing loss, albeit it does not reflect hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385; see also Hensley, 5 Vet App. at 155. 

The record next contains private audiograms dated from 1994 and onward, in which the findings demonstrate that the Veteran was diagnosed with bilateral hearing loss and he had bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The report of September 2008 VA examination confirms the current diagnoses of bilateral hearing loss and tinnitus. 

The Board finds no reason to question the veracity of the Veteran's competent and credible report of in-service exposure to acoustic trauma.  His DD Form 214 confirms his service as translator/operator processing specialist.  While none of the results of hearing tests during the Veteran's period of service demonstrate hearing loss for VA purposes, the Board cannot ignore the hearing loss shift from Class B to Class A between 1961 and 1962, or the further shift in audiometric findings between 1962 and 1965.  Therefore, the Board finds that the first and second elements for establishing service connection have clearly been satisfied.  See Shedden, supra. 

With regard to the Veteran's bilateral hearing loss and the third element, medical nexus, the record contains a February 2010 opinion from Dr. M.L.N., states that the Veteran's bilateral hearing loss is more likely than like to acoustic trauma that he suffer during his period of service.  This private medical opinion was based on a review of the Veteran's claims folder as well as the Veteran's reported medical history of hearing problems since his period of service.  In contrast, the September 2008 VA examiner opined that the Veteran's bilateral hearing loss was not caused by noise exposure in service, reasoning that there was no evidence of hearing loss document in his service treatment records and his separation examination results did not demonstrate a significant threshold shift. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  See Shedden, supra.  Furthermore, as service connection for bilateral hearing loss is established, and the 2008 VA examiner opined that the Veteran's tinnitus is a result of his hearing loss, secondary service connection for tinnitus is also warranted.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


